Citation Nr: 0426195	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension secondary 
to a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2002 by the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO) which, in pertinent part, denied 
entitlement to service connection for hypertension, secondary 
to PTSD.  Therein the RO did grant entitlement to service 
connection for diabetes mellitus and assigned a 10 percent 
evaluation therefor.  The veteran disputed the rating 
assigned diabetes, but the rating was later increased 
following review by a RO decision review officer.   The 
veteran acknowledged that this latter increase satisfied his 
disagreement.  As such, the question what rating is for 
assignment for diabetes is not before the Board.  

The Board notes that the veteran in his substantive appeal of 
November 2002 reasonably raises the issue of his entitlement 
to service connection to hypertension on a presumptive basis, 
noting that he had been treated for hypertension since he was 
discharged from service.  Such matter has not been developed 
or adjudicated by the RO for the Board's review at this time 
and it is therefore referred to the RO for appropriate 
action.  

In addition, the representative in his August 2004 
presentation to the Board on the veteran's behalf notes that 
the issue of entitlement to service connection for 
hypertension, secondary to service-connected diabetes 
mellitus, is before the Board for its consideration.  The 
Board points out, however, that matter was adjudicated by the 
RO in June 2002, and the record does not indicate that a 
notice of disagreement with respect to that denial was ever 
timely filed.  To that extent, such matter is not within the 
Board's jurisdiction and must be referred to the RO for a 
formal determination as to the existence of a timely filed 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.

REMAND

The veteran believes that his current hypertension is related 
to his service connected PTSD, and it is argued that in order 
to satisfy VA's duty-to-assist obligation a medical 
examination should be conducted to ascertain the relationship 
between the entities in question, including, but not limited 
to, the question of whether PTSD aggravates his hypertension.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board concurs.  
Additionally, attempts are also needed to obtain records of 
private medical care for hypertension, including treatment 
records from the office of a Dr. Vastola of Synder, New York.  

Further, it is evident that compliance with the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
and its implementing regulations, has not been achieved in 
this instance.  The record indicates that a VCAA notice 
letter was furnished to the veteran by the RO in April 2001, 
albeit without advising him of the information and evidence 
required to substantiate his claim for secondary service 
connection for hypertension.  The letter also failed to 
sufficiently outline the division of responsibility between 
VA and the veteran with respect to the retrieval of Federal 
and/or non-Federal records.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(c) (2003); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As such, the veteran is entitled to be 
provided the requisite VCAA content-complying notice and 
proper subsequent VA process under Pelegrini v. Principi, 18 
Vet.App.112 (2004).  Remand is therefore required to 
facilitate this corrective action.  

For the reasons noted, this matter is hereby REMANDED to the 
RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim of entitlement to service 
connection for hypertension, secondary to 
PTSD.  The veteran must be notified what 
specific portion of any needed evidence 
VA will secure, and what specific portion 
of any needed evidence he himself must 
submit.  The RO should also advise the 
veteran to submit all pertinent evidence 
not already on file that is held in his 
possession.  The RO should notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  The RO must contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals and/or 
institutions which have examined or 
treated him for hypertension from the 
time of his discharge from service in 
1969 to the present.  He should also be 
asked to provide the names and addresses 
of any medical professional who might 
have indicated to him that his 
hypertension was caused or aggravated by 
his PTSD.  Notice is hereby taken that 
the veteran previously has indicated that 
he was treated during postservice years 
by Dr. Vastola, 4017 Harlem Road, Snyder, 
New York, whom the appellant indicates 
retired from medical practice some time 
ago.  In addition, the approximate dates 
of any such examination or treatment  
must also be listed by the veteran.  

Upon receipt of such information, the RO 
must attempt to secure those medical 
records not already on file which were 
compiled by those individuals or 
institutions referenced by the veteran.  

Regardless whether the veteran responds 
to the aforementioned request for 
information as to his medical providers, 
the RO must obtain any and all records of 
VA medical treatment regarding his 
hypertension, which are not already 
contained in the claims folder.  Once 
obtained, those records must be made a 
part of the veteran's claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination in 
order to ascertain the relationship 
between his hypertension and PTSD.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner.  Such examination is to include 
a detailed review of the veteran's 
history and current complaints, as well 
as comprehensive clinical evaluation and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  
Following an examination of the veteran 
and a review of all of the evidence of 
record, the examiner must offer a 
professional opinion, with full 
supporting rationale, as to the 
following:

Is it at least as likely as not 
that any diagnosed hypertension 
is the direct result of the 
appellant's service-connected 
PTSD?  If not, is it at least 
as likely as not that PTSD has 
increased the severity of any 
diagnosed hypertension, such as 
to constitute an aggravation 
thereof?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

4.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report to the examiner for any and all 
needed action.  
5.  Lastly, the RO must enter a new 
rating decision readjudicating the merits 
of the claim of entitlement to service 
connection for hypertension, secondary to 
his PTSD, based on all the evidence of 
record and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the opinions of those 
Federal courts interpreting such body of 
law.  Consideration must also be accorded 
the holding in Allen.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




